
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.70

PEREGRINE SYSTEMS, INC.
RETENTION BONUS PLAN


1.    Purpose of the Plan. The purpose of this Retention Bonus Plan (the "Plan")
is to aid in the retention of certain key employees of Peregrine Systems, Inc.
and its subsidiaries, by providing a retention bonus for such employees in
consideration of their continued employment in the event of a Change of Control
of the Company (as defined below).

2.    Definitions. As used herein, the following definitions shall apply:

        (a)   "Board" means the Board of Directors of the Company.

        (b)   "Cause" means:

        (i)    in the case of a Participant whose employment with the Company is
subject to the terms of an employment agreement, severance agreement, offer
letter or similar document between such Participant and the Company, which
employment agreement includes a definition of "Cause", the term "Cause" as used
in this Plan shall have the meaning set forth in such employment agreement
during the period that such employment agreement remains in effect; and

        (ii)   in all other cases, the term "Cause" means the occurrence of any
of the following: (A) acts or omissions constituting gross negligence or willful
misconduct relating to the business of the Company; (B) repeated and continued
failure to perform the duties and responsibilities of the Participant's position
(other than as a result of a Disability) after having a reasonable opportunity
to cure such failure following notice; (C) inability to perform the essential
functions of Participant's position, with or without reasonable accommodation,
due to disability; (D) breach of the Company's Invention and Non-Disclosure and
Arbitration Agreement (or similar agreement); (E) material violation of the
Company's Code of Conduct; (F) conviction or entry of a plea of nolo contendere
for fraud, misappropriation or embezzlement; any crime of moral turpitude if
such crime caused harm to the business and affairs of the Company in the
reasonable determination of the Committee; (G) any material violation of any
federal or state securities law or any SEC or stock exchange rule or regulation
with respect to the Company; or (H) conviction or entry of a plea of guilty or
nolo contendere with respect to any felony.

        (c)   "Change of Control" means:

        (i)    in the case of a Participant whose employment with the Company is
subject to the terms of an employment agreement, severance agreement, offer
letter or similar document between such Participant and the Company, which
employment agreement includes a definition of "Change of Control", the term
"Change of Control" as used in this Plan shall have the meaning set forth in
such employment agreement during the period that such employment agreement
remains in effect; and

        (ii)   in all other cases, the term "Change of Control" means the first
to occur of:

        (A)  the consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if persons who
were not stockholders of the Company immediately prior to such merger,
consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and
(B) any direct or indirect parent corporation of such continuing or surviving
entity;

        (B)  the sale, transfer or other disposition of all or substantially all
of the assets of the Company;

--------------------------------------------------------------------------------






        (C)  a change in the composition of the Board, as a result of which
fewer than 50% of the incumbent directors (or persons whose nomination for
election as director has been approved by incumbent directors) are directors;
and

        (D)  any transaction as a result of which any person is the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least 50% of the total
voting power represented by the Company's then outstanding voting securities.

For purposes of this Section 2(c)(ii), the term "person" shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (1) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a parent or subsidiary of the Company and
(2) a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the common
stock of the Company.

        (d)   "Committee" has the meaning set forth in Section 5(a).

        (e)   "Company" means Peregrine Systems, Inc., a Delaware corporation,
and its successors and assigns.

        (f)    "Disability" shall have the meaning set forth in the Company's
long-term disability plan, as in effect as of the Effective Date.

        (g)   "Effective Date" has the meaning set forth in Section 3.

        (h)   "Employee" means a full-time employee of the Company or any
subsidiary of the Company.

        (i)    "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time.

        (j)    "Good Reason" means:

        (i)    in the case of a Participant whose employment with the Company is
subject to the terms of an employment agreement, severance agreement, offer
letter or similar document between such Participant and the Company, which
employment agreement includes a definition of "Good Reason", the term "Good
Reason" as used in this Plan shall have the meaning set forth in such employment
agreement during the period that such employment agreement remains in effect;
and

        (ii)   in all other cases, the term "Good Reason" means the occurrence
of any of the following:

        (A)  a relocation of the Participant's principal place of employment of
more than 50 miles without consent of the Participant;

        (B)  a material diminution of the Participant's duties or
responsibilities; provided that a mere change in the Participant's title or
reporting relationships will not be Good Reason;

        (C)  a material reduction in the Participant's compensation (other than
equity-based compensation) or employee benefits other than as part of a general
reduction in compensation or benefits of all similarly situated employees of the
Company or any acquiror of the Company.

        (k)   "Notice of Participation" means a notice provided to an Employee
that he or she has been designated by the Committee as a Participant in the
Plan, and setting forth the Employee's Retention Bonus Amount.

2

--------------------------------------------------------------------------------



        (l)    "Participant" means any Employee designated by the Committee as a
Participant in the Plan.

        (m)  "Plan" means this Peregrine Systems, Inc. Retention Bonus Plan, as
amended from time to time.

        (n)   "Retention Bonus Amount" means the aggregate amount of the cash
retention bonus that a Participant would be eligible to receive in connection
with a Change of Control, as set forth in the Participant's Notice of
Participation. The Retention Bonus Amount will be expressed in the applicable
Notice of Participation as a specific dollar amount.

3.    Effective Date. The Plan was adopted by the Board on February 22, 2005,
and became effective upon its adoption by the Board on that date (the "Effective
Date").

4.    Retention Bonuses.

        (a)   Payment of Retention Bonuses.

        (i)    Subject to Section 4(a)(ii), the Retention Bonus Amount set forth
in a Participant's Notice of Participation shall be payable to a Participant
(A) fifty percent (50%) upon the consummation of a Change of Control (the "First
Payment"), and (B) fifty percent (50%) upon the date that is six months after
the consummation of a Change of Control (the "Second Payment"). If any scheduled
payment date is not a business day, the applicable payment shall be made on the
first business day following the applicable payment date.

        (ii)   If a Participant's employment with the Company is terminated
prior to the date on which the First Payment and/or the Second Payment is
otherwise payable, the Participant's right to receive such payments shall be
determined as follows:

        (A)  Subject to Section 4(a)(ii)(B), if a Participant's employment with
the Company terminates for any reason prior to the consummation of a Change of
Control, the Participant shall immediately forfeit without consideration any
right to any payments under the Plan;

        (B)  Notwithstanding Section 4(a)(ii)(A), if a Participant's employment
is terminated by the Company without Cause, or by the Participant with Good
Reason, in connection with or in anticipation of a Change of Control, the First
Payment and the Second Payment shall be payable upon the consummation of the
Change of Control, unless the Participant is rehired prior to the consummation
of the Change of Control, in which case payment shall be made as if the
Participant had never been terminated;

        (C)  If a Participant's employment is terminated by the Company for
Cause, or by the Participant without Good Reason, following the consummation of
the Change of Control but prior to the date that is six months after the
consummation of the Change of Control, the Second Payment shall be immediately
forfeited without consideration; and

        (D)  If a Participant's employment is terminated by the Company without
Cause, or by the Participant for Good Reason, following the consummation of the
Change of Control but prior to the date that is six months after the
consummation of the Change of Control, the Second Payment shall be payable on
the effective date of termination.

        (b)   No Effect on Other Payments. Payments pursuant to the Plan shall
be in addition to any amounts (including, but not limited to severance or
termination pay) that the Participant is otherwise entitled to as a result of a
Change of Control and/or termination of employment with the Company following a
Change of Control.

5.    Administration.

3

--------------------------------------------------------------------------------



        (a)   Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board (the "Committee"). Any power of the
Committee may also be exercised by the Board. To the extent that any permitted
action taken by the Board conflicts with action taken by the Committee, the
Board action shall control. The Committee may by resolution authorize one or
more officers of the Company to perform any or all things that the Committee is
authorized and empowered to do or perform under the Plan, and for all purposes
under this Plan, such officer or officers shall be treated as the Committee.

        (b)   Powers and Authority. Subject to the express provisions of this
Plan, the Committee shall be authorized and empowered to do all things that it
determines to be necessary or appropriate in connection with the administration
of this Plan, including, without limitation: (i) to, prior to a Change of
Control, prescribe, amend and rescind rules and regulations relating to this
Plan; (ii) to define terms not otherwise defined herein; (iii) to determine
which Employees are Participants; (iv) to determine the Retention Bonus Amount
for each Participant; provided that in no event shall the aggregate Retention
Bonus Amounts payable pursuant to the Plan exceed 1.5% of the total
consideration to be received by the Company's common stockholders in connection
with a Change of Control; (v) to prescribe the terms of the Notices of
Participation; (vi) to interpret and construe this Plan, any rules and
regulations under this Plan and the terms and conditions of any Notice of
Participant, and to make exceptions to any such provisions in good faith and for
the benefit of the Company; and (vii) to make all other determinations deemed
necessary or advisable for the administration of this Plan. The Committee need
not designate all Employees at a particular level of employment within the
Company to be Participants in the Plan; and it need not apply an identical
formula for determining the Retention Bonus Amount payable to all Participants
in the Plan, or to all Participants at the same level of employment.

        (c)   All decisions, determinations and interpretations by the Committee
regarding the Plan, any rules and regulations under the Plan and the terms and
conditions of or operation of any Notice of Participation, shall be final and
binding on all Participants, beneficiaries, heirs, assigns or other persons
holding or claiming rights under the Plan.

6.    Amendment of Plan. Prior to a Change of Control, the Board and the
Committee shall each have the right to amend the Plan and/or any Notice of
Participation in any manner not materially adverse to the rights of
Participants. Following a Change of Control, the Plan and/or the Notices of
Participation may only be amended with the consent of the Participants.

7.    General Provisions

        (a)   No Contract of Employment. Nothing in this Plan or a Notice of
Participation shall interfere with or limit in any way the right of the Company
or its subsidiaries to terminate any Participant's employment at any time or for
any reason not prohibited by law, nor confer upon any Participant any right to
continue his or her employment or service for any specified period of time.
Neither a Notice of Participation nor any benefits arising under this Plan shall
constitute an employment contract with the Company or any subsidiary.

        (b)   Severability of Provisions. The invalidity or unenforceability of
any provision of this Plan shall not affect the validity or enforceability of
any other provision of this Plan. If any provision of this Plan shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Plan, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.

        (c)   Nonalienation of Benefits; Successors.

        (i)    No rights or obligations of any Participant under this Plan may
be assigned or transferred by the Participant other than rights to payments or
benefits hereunder, which may be transferred only by will or the laws of descent
and distribution. In the event of a

4

--------------------------------------------------------------------------------



Participant's death or a judicial determination of his incompetence, reference
in this Plan to the Participant shall be deemed, where appropriate, to refer to
the Participant's estate or other legal representative(s).

        (ii)   The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Plan in the same manner and to the same extent
that the Company would have been required to perform it if no such succession
had taken place. As used in this Plan, the "Company" shall mean both the Company
as defined above and any successor to its business and/or assets (by merger,
purchase or otherwise) or which otherwise becomes bound by all the terms and
provisions of this Plan by operation of law or otherwise.

        (d)   Unfunded Plan. The Plan is intended to be an unfunded plan.
Participants are and shall at all times be general creditors of the Company with
respect to awards of retention bonuses hereunder. If the Committee or the
Company chooses to set aside funds in a trust or otherwise for payments under
the Plan, such funds shall at all times be subject to the claims of the
creditors of the Company in the event of its bankruptcy or insolvency.

        (e)   Governing Law. This Plan and the Notices of Participation shall be
interpreted and construed in accordance with the laws of the Delaware and
applicable federal law. Any reference in this Plan or in a Notice of
Participation to a provision of law or to a rule or regulation shall be deemed
to include any successor law, rule or regulation of similar effect or
applicability.

        (f)    Withholding. The Company may withhold and deduct from any payment
under this Plan all legally required amounts necessary to satisfy any and all
federal, state, local and foreign withholding and employment-related tax
requirements.

5

--------------------------------------------------------------------------------





QuickLinks


PEREGRINE SYSTEMS, INC. RETENTION BONUS PLAN
